DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to add comma (,) after the claimed phrase “a step (I) of adding a rubber latex solution to a carbon black-containing slurry aqueous solution in which a carbon black is dispersed in water”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2019-1048591 (hereinafter referred to as “JP ‘859”). 
	The claims are directed to a method for producing a rubber wet masterbatch, the method comprising the following steps: (I) adding a rubber latex solution to a carbon black-containing slurry aqueous solution in which carbon black is dispersed in water, and mixing the rubber latex solution and the carbon black containing slurry aqueous solution to produce a carbon black-containing rubber latex aqueous solution, (II) coagulating the carbon black-containing rubber latex aqueous solution to obtain a carbon black-containing rubber coagulum, (III) cleaning the carbon black-containing rubber coagulum, and (IV) dehydrating and drying the cleaned carbon black-containing rubber coagulum, wherein an amount of acetone extract from the cleaned carbon black-containing rubber coagulum is 2% by mass or less after drying the cleaned carbon black-containing rubber coagulum at particular temperatures and time periods.  
Here, the claimed 2% by mass or less is broadly interpreted to include zero amount or no presence of acetone extract. 
As to Claims 1 and 2: JP ‘859 discloses a method for preparing a rubber wet masterbatch (Paragraphs [0001] and [0008]), involving the steps of (1) dispersing carbon black in a dispersion solvent, e.g., water, in the presence of an inorganic filler to produce a slurry solution, (2) mixing the slurry solution and rubber latex solution to produce a slurry containing rubber latex solution (in which steps (1) and (2) taught by JP ‘859 corresponds to the claimed step (I)) (Paragraphs [0009]-[0017]), (3) coagulating the slurry-containing rubber latex solution to form a coagulum (corresponding to the claimed step (II)) (Paragraph [0026]), (4) washing (cleaning) the coagulum (corresponding to the claimed step (III)) (Paragraph [0026]), and finally (5) dehydrating and drying the washed (cleaned) coagulum to produce the rubber wet masterbatch (corresponding to the claimed step (IV)) (Paragraph [0026]).  Nowhere in JP ‘859 indicate the presence of acetone extract in the washed (cleaned) coagulum (see, for example, Paragraph [0026]), thereby meeting the claimed limitation “an amount of an acetone extract from the cleaned coagulum is 2% by mass or less” which encompasses zero presence of acetone extract.
JP ‘859 further discloses a method for preparing a rubber composition involving dry mixing various rubber compounding agents into the above obtained rubber wet masterbatch (Paragraph [0027]).  
	However, JP ‘859 do not specifically mention drying the washed (cleaned) coagulum at particular temperatures and time periods as required by the claims of the present application. 
	Nevertheless, JP ‘859 does disclose drying the washed (cleaned) coagulum in various drying devices, such a vacuum dryer or an air dryer for the purposes of producing advantageous rubber wet masterbatch used in rubber compositions for tires (Paragraphs [0026]-[0027] and [0031]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable drying conditions, inclusive of the claimed drying temperatures and time periods, with a reasonable expectation of successfully obtaining desired rubber wet masterbatch used in rubber compositions for tires as suggested by JP ‘859.  See also MPEP section 2144.05 IIB.

Correspondence
4.	Upon search, the following co-pending US Application nos. 17/153,290 (corresponding to US PG PUB 2021/0230380) and 17/132,107 (corresponding to US PG PUB 2021/0198448) were uncovered.  While the claims of these applications recite a method for producing a rubber wet masterbatch involving the steps of adding a rubber latex solution to a carbon black containing slurry aqueous solution in which a carbon black is dispersed in water, coagulating the carbon black containing rubber latex aqueous solution to produce a coagulum, and dehydrating and drying the coagulum (and also method of producing a rubber composition involving the step of dry mixing the above masterbatch), nevertheless, they do not mention or would have suggested the presently claimed step of cleaning the carbon black-containing rubber coagulum to obtain a cleaned carbon black containing rubber coagulum, wherein an amount of an acetone extract from the cleaning carbon black-containing rubber coagulum is 2% by mass or less after drying the cleaned carbon black containing rubber coagulum at particular temperatures and times.  Thus, no rejections based on the claims of these applications were made on the record.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/23/2020.